                                            Case 5:12-cr-00833-LHK Document 446 Filed 04/06/21 Page 1 of 7




                                   1
                                   2

                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11
                                  12        UNITED STATES OF AMERICA,                       Case No. 12-CR-00833-LHK-1
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER DENYING COMPASSIONATE
                                                                                            RELEASE
                                  14             v.
                                                                                            Dkt. No. 437
                                  15        SALVADOR ESPINOZA-PATINO,
                                  16                    Defendant.
                                  17
                                  18           Defendant Salvador Espinoza-Patino (“Defendant”) is currently in the custody of the

                                  19   Bureau of Prisons (“BOP”) and incarcerated at the Federal Correctional Institution Oakdale II,

                                  20   which is part of the Oakdale Federal Correctional Complex. Defendant moves for a reduction of

                                  21   his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A), also known as compassionate release. ECF

                                  22   No. 437. The government opposes the motion. ECF No. 439. The United States Probation Office

                                  23   rejected Defendant’s release plan. ECF No. 445. For the reasons set forth below, the Court

                                  24   DENIES Defendant’s motion.

                                  25   I.      LEGAL STANDARD

                                  26           18 U.S.C. § 3582(c) allows a court to modify a defendant’s “term of imprisonment . . .

                                  27   upon motion of the Director of the Bureau of Prisons, or upon motion of the defendant.” A

                                  28                                                    1
                                       Case No. 12-CR-00833-LHK-1
                                       ORDER DENYING COMPASSIONATE RELEASE
                                             Case 5:12-cr-00833-LHK Document 446 Filed 04/06/21 Page 2 of 7




                                   1   defendant may bring a § 3582(c) motion after he has “fully exhausted all administrative rights to

                                   2   appeal a failure of the Bureau of Prisons” to bring the motion on his behalf, or after “the lapse of

                                   3   30 days from the receipt of such a request by the warden of the defendant’s facility, whichever is

                                   4   earlier.” 18 U.S.C. § 3582(c)(1)(A).

                                   5            The statute governing motions for sentence reductions, 18 U.S.C. § 3581(c)(1)(A), requires

                                   6   that courts “consider[] the factors set forth in section 3553(a).” Those factors include, among other

                                   7   things, the nature and circumstances of the offense and the history and characteristics of the

                                   8   defendant; the need for the sentence imposed to reflect the seriousness of the offense, to promote

                                   9   respect for the law, to provide just punishment for the offense, to afford adequate deterrence to

                                  10   criminal conduct, to protect the public from further crimes of the defendant, and to provide the

                                  11   defendant with needed medical care in the most effective manner; and the need to avoid

                                  12   unwarranted sentence disparities among defendants with similar records who have been found
Northern District of California
 United States District Court




                                  13   guilty of similar conduct. 18 U.S.C. § 3553(a).

                                  14            “[A]fter considering the factors set forth in § 3553(a) to the extent applicable,” a court may

                                  15   grant the motion to reduce the defendant’s sentence in two circumstances. As relevant here, a

                                  16   court may reduce a defendant’s sentence if it finds “extraordinary and compelling reasons warrant

                                  17   such a reduction” and that “such a reduction is consistent with applicable policy statements issued

                                  18   by the Sentencing Commission.” Id. § 3582(c)(1)(A). The relevant Sentencing Commission

                                  19   policy statement enumerates several “extraordinary and compelling reasons.” U.S. Sentencing

                                  20   Guidelines (“U.S.S.G”) § 1B1.13(1)(A) & cmt. 1. A defendant fulfills one of the enumerated

                                  21   reasons when the defendant is “suffering from a serious physical or medical condition . . . that

                                  22   substantially diminishes the ability of the defendant to provide self-care within the environment of

                                  23   a correctional facility and from which he or she is not expected to recover.” Id. § 1B1.13 cmt.

                                  24   1(A)(ii). The Commission also requires that the defendant not pose a danger to the safety of the

                                  25   community. Id. § 1B1.13(2).

                                  26   II.      DISCUSSION

                                  27            In analyzing whether a defendant is entitled to compassionate release under 18 U.S.C.

                                  28                                                      2
                                       Case No. 12-CR-00833-LHK-1
                                       ORDER DENYING COMPASSIONATE RELEASE
                                          Case 5:12-cr-00833-LHK Document 446 Filed 04/06/21 Page 3 of 7




                                   1   § 3582(c)(1)(A)(i), courts determine whether a defendant has satisfied three requirements. First, a

                                   2   defendant must exhaust his administrative remedies. Second, a defendant must establish that the

                                   3   § 3553(a) sentencing factors “are consistent with” granting a motion for compassionate release.

                                   4   United States v. Trent, 2020 WL 1812242, at *2 (N.D. Cal. Apr. 9, 2020). Third, a defendant

                                   5   must demonstrate that “extraordinary and compelling reasons”—as defined by the applicable

                                   6   Sentencing Commission policy statement—“warrant . . . a reduction.” 18 U.S.C.

                                   7   § 3582(c)(1)(A)(i).

                                   8          Here, the government concedes that Defendant has exhausted his administrative remedies

                                   9   and therefore satisfies the first requirement under Section 3582. ECF No. 439 at 5. Thus, only the

                                  10   second two requirements are at issue in the instant case.

                                  11          A. Defendant fails to demonstrate extraordinary and compelling reasons justifying
                                                 compassionate release.
                                  12
Northern District of California




                                              At the time of Defendant’s sentencing on May 15, 2015, Defendant was 32 years old.
 United States District Court




                                  13
                                       Amended Presentence Investigation Report (“PSR”) ¶ 93, ECF No. 293. Defendant reported in
                                  14
                                       his PSR that he suffered from high blood pressure and pain in his back, but was otherwise in good
                                  15
                                       health. Id.
                                  16
                                              Defendant’s current age of 37 does not place him in a high-risk age group for severe
                                  17
                                       COVID-19 illness, and Defendant does not contend otherwise. ECF No. 437. In fact, the Centers
                                  18
                                       for Disease Control (“CDC”) state that the risk of getting severely ill from COVID-19 increases
                                  19
                                       with age: “For example, people in their 50s are at higher risk for severe illness than people in their
                                  20
                                       40s. Similarly, people in their 60s or 70s are, in general, at higher risk for severe illness than
                                  21
                                       people in their 50s. The greatest risk for severe illness from COVID-19 is among those aged 85 or
                                  22
                                       older.” See Older Adults, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
                                  23
                                       precautions/older-adults.html (last visited April 2, 2021). Indeed, “8 out of 10 COVID-19-related
                                  24
                                       deaths reported in the United States have been in adults 65 years old and older.” Id.
                                  25
                                              Defendant instead contends that his chronic lower back pain, ankylosing spondylosis, and
                                  26
                                       “possible mid-vertebral compression deformity T11” place him at higher risk of being infected
                                  27
                                  28                                                      3
                                       Case No. 12-CR-00833-LHK-1
                                       ORDER DENYING COMPASSIONATE RELEASE
                                          Case 5:12-cr-00833-LHK Document 446 Filed 04/06/21 Page 4 of 7




                                   1   with COVID-19. ECF No. 437 at 2. However, none of these conditions are identified by the CDC

                                   2   as medical conditions which increase or may increase a person’s risk of severe illness from

                                   3   COVID-19. See People with Certain Medical Conditions, CDC,

                                   4   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

                                   5   conditions.html (last visited April 2, 2021).

                                   6          In support of his motion, Defendant cites a decision from the Southern District of

                                   7   Mississippi in which the Honorable Carlton W. Reeves granted compassionate release to a

                                   8   defendant being housed at Federal Correctional Institution Oakdale I, which is part of the Oakdale

                                   9   Federal Correctional Complex. ECF No. 437 at 3-4; see United States v. Kelly, No. 3:13-CR-59-

                                  10   CWR-LRA-2, 2020 WL 2104241 (S.D. Miss. May 1, 2020). However, in the Kelly decision, the

                                  11   defendant was granted release less than three weeks before his projected release date. Id. at *8.

                                  12          By contrast, Defendant moves for compassionate release over eleven years before his
Northern District of California
 United States District Court




                                  13   projected release date of August 16, 2032. See Federal Bureau of Prisons, Find an Inmate,

                                  14   https://www.bop.gov/inmateloc/ (last visited April 5, 2021). Furthermore, the Kelly decision is

                                  15   dated May 1, 2020, long before the COVID-19 vaccine was available and being widely

                                  16   administered at the Oakdale Federal Correctional Complex, where Defendant is housed.

                                  17   Specifically, the Oakdale Federal Correctional Complex is currently administering the COVID-19

                                  18   vaccine to willing staff members and inmates. See https://www.bop.gov/coronavirus (last visited

                                  19   April 5, 2021). As of the date of this order, 119 staff members and 516 inmates at the Oakdale

                                  20   Federal Correctional Complex have completed their full COVID-19 inoculations. Id.

                                  21          Defendant, who is 37 years old and is housed at a BOP facility that is widely administering

                                  22   the COVID-19 vaccine, has failed to demonstrate extraordinary and compelling reasons justifying

                                  23   compassionate release.

                                  24          B. The Section 3553(a) factors do not warrant sentence reduction in the instant case.

                                  25          The Court also denies Defendant’s motion for compassionate release for another

                                  26   independent reason: “the factors set forth in section 3553(a).” 18 U.S.C. § 3582(c)(1)(A). Those

                                  27   factors include, among other things, the nature and circumstances of the offense and the history

                                  28                                                    4
                                       Case No. 12-CR-00833-LHK-1
                                       ORDER DENYING COMPASSIONATE RELEASE
                                          Case 5:12-cr-00833-LHK Document 446 Filed 04/06/21 Page 5 of 7




                                   1   and characteristics of the defendant; the need for the sentence imposed to reflect the seriousness of

                                   2   the offense, to promote respect for the law, to provide just punishment for the offense, to afford

                                   3   adequate deterrence to criminal conduct, to protect the public from further crimes of the defendant,

                                   4   and to provide the defendant with needed medical care in the most effective manner; and the need

                                   5   to avoid unwarranted sentence disparities among defendants with similar records who have been

                                   6   found guilty of similar conduct. 18 U.S.C. § 3553(a).

                                   7          On October 28, 2014, Defendant pleaded guilty to one count of conspiracy to possess with

                                   8   intent to distribute and to distribute methamphetamine, in violation of 21 U.S.C. §§ 846,

                                   9   841(a)(1), and 841(b)(1)(A)(viii); two counts of conspiracy to commit money laundering, in

                                  10   violation of 18 U.S.C. §§ 1956(h) and 1956(a)(2)(B)(i); and two counts of distribution of

                                  11   methamphetamine and aiding and abetting, in violation of 21 U.S.C. §§ 841(a)(1) and

                                  12   841(b)(1)(A)(viii), and 18 U.S.C. § 2. See Minute Entry from Change of Plea Hearing, ECF No.
Northern District of California
 United States District Court




                                  13   211; Joint Statement of Factual Basis Pursuant to Court Order, ECF No. 209; Second Superseding

                                  14   Indictment, ECF No. 81.

                                  15          Defendant’s criminal conduct was extremely serious. Defendant was responsible for

                                  16   approximately 317 kilograms (700 pounds) of methamphetamine. PSR ¶ 61. Defendant held a

                                  17   leadership role in a drug trafficking organization that imported its methamphetamine directly

                                  18   from, and received direction from, the Knights Templar Cartel in Mexico. Id. ¶¶ 8, 13.

                                  19   Defendant’s drug trafficking organization distributed large quantities of methamphetamine

                                  20   throughout California as well as into Georgia and Canada. Id. ¶ 12. In addition to processing the

                                  21   methamphetamine from Mexico into crystal form, Defendant maintained three “stash” houses for

                                  22   the processing and storage of methamphetamine and was one of only two individuals in the

                                  23   organization to hold keys to the “stash” houses. Id. ¶¶ 15, 37, 44. Defendant possessed multiple

                                  24   firearms to further the manufacturing and distribution of methamphetamine. ECF No. 210 at 15.

                                  25   At the time of Defendant’s sentencing, the instant case was one of the largest seizures of

                                  26   methamphetamine ever in the United States, with over 700 pounds of crystal methamphetamine,

                                  27   over $160,000 in U.S. currency, 10 firearms, and seven automobiles seized. PSR ¶ 12.

                                  28                                                     5
                                       Case No. 12-CR-00833-LHK-1
                                       ORDER DENYING COMPASSIONATE RELEASE
                                          Case 5:12-cr-00833-LHK Document 446 Filed 04/06/21 Page 6 of 7




                                   1          Assuming Defendant qualifies for good time credits, Defendant’s projected release date is

                                   2   August 16, 2032, over eleven years from now. See Federal Bureau of Prisons, Find an Inmate,

                                   3   https://www.bop.gov/inmateloc/ (last visited April 5, 2021). The Third and Fifth Circuits have

                                   4   held that district courts may consider the length of time remaining on a defendant’s sentence when

                                   5   determining whether to grant compassionate release. See United States v. Pawlowski, 967 F.3d

                                   6   327, 330-31 (3d Cir. 2020) (holding that a district court did not abuse its discretion in denying

                                   7   compassionate release based on the defendant’s having served only 19 months of a 180 month

                                   8   sentence); United States v. Chambliss, 948 F.3d 691, 694 (5th Cir. 2020) (holding that a district

                                   9   court did not abuse its discretion in denying compassionate release based, in part, on the

                                  10   defendant’s having served only 14 years of a 30 year sentence). Moreover, United States District

                                  11   Judge Jon Tigar of the Northern District of California concluded that permitting compassionate

                                  12   release for a defendant who “has served only roughly 20 percent of his sentence . . . would not
Northern District of California
 United States District Court




                                  13   satisfy ‘the need for the sentence imposed to reflect the seriousness of the offenses, to promote

                                  14   respect for the law, and to provide just punishment for the offense.’ Nor would it ‘afford adequate

                                  15   deterrence to criminal conduct’ or adequately ‘protect the public from further crimes of the

                                  16   defendant.’” United States v. Furaha, 445 F. Supp. 3d 99, 103 (N.D. Cal. 2020) (citation omitted)

                                  17   (original ellipses omitted) (quoting 18 U.S.C. § 3553(a)(2)(A)-(C)). United States District Judge

                                  18   Richard Seeborg of the Northern District of California has likewise held that, “[t]he length of the

                                  19   sentence remaining is an additional factor to consider in any compassionate release analysis,” with

                                  20   a longer remaining sentence weighing against granting any such motion. Connell, 2020 WL

                                  21   2315858, at *6 (N.D. Cal. May 8, 2020); ECF No. 779 at 8.

                                  22          Given the seriousness of Defendant’s criminal conduct and the fact that Defendant has

                                  23   over eleven years remaining on his sentence, the Court finds that granting Defendant’s motion for

                                  24   compassionate release would not reflect the seriousness of the offense, promote respect for the

                                  25   law, provide just punishment for the offense, afford adequate deterrence to criminal conduct, or

                                  26   avoid unwarranted sentence disparities among defendants with similar records who have been

                                  27   found guilty of similar conduct as required by 18 U.S.C. § 3553(a).

                                  28                                                     6
                                       Case No. 12-CR-00833-LHK-1
                                       ORDER DENYING COMPASSIONATE RELEASE
                                          Case 5:12-cr-00833-LHK Document 446 Filed 04/06/21 Page 7 of 7




                                       IV.   CONCLUSION
                                   1
                                              For the foregoing reasons, the Court DENIES Defendant’s motion for compassionate
                                   2
                                       release.
                                   3
                                       IT IS SO ORDERED.
                                   4
                                       Dated: April 6, 2021
                                   5
                                                                                   ______________________________________
                                   6
                                                                                   LUCY H. KOH
                                   7                                               United States District Judge

                                   8
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14

                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21

                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28                                                7
                                       Case No. 12-CR-00833-LHK-1
                                       ORDER DENYING COMPASSIONATE RELEASE
